DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 8, and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by JPH10-335699 (09/15/21 IDS, herein JP’699).
Regarding claim 1, JP’699 discloses a semiconductor laser element (FIG. 6), comprising: 
a substrate (100, FIG. 6, [0030]); and 
a laser array portion that includes a plurality of light emitting portions (11, FIG. 3B, where FIG. 3B is a cross sectional view of FIG. 6, [0032]) arranged side by side (11 are positioned side-by-side, FIG. 6), and is stacked above the substrate (11 are disposed on the substrate 100, FIG. 6), wherein 
a stacked body of the substrate (comprising layers 101-104, FIG. 6, [0030]) and the laser array portion includes a pair of resonator end faces (Front and Rear Facets, see FIG. 6 below) on opposite faces, and 


    PNG
    media_image1.png
    457
    708
    media_image1.png
    Greyscale

Regarding claim 2, JP’699 discloses the laser array portion includes a dividing groove (Upper Shallow Groove Portion, see FIG. 6 above, as seen in 200 in FIG. 2B, [0032]) that is continuous between the pair of resonator end faces between the two adjacent light emitting portions among the plurality of light emitting portions (200 are continuous between two adjacent light emitting portions 11, see FIG. 6 above), and the groove portion is provided on a bottom surface of the dividing groove (211 is provided on a bottom of 200, see FIG. 6 above).
Regarding claim 3, JP’699 discloses a side wall of the groove portion is disposed inside the dividing groove relative to a side wall of the dividing groove (a side wall of 211 is disposed inside a side wall of 200, see FIG. 6 above).
Regarding claim 5, JP’699 discloses the groove portion reaches a middle of the substrate from an upper surface of the laser array portion (211 reaches 2/3 of a thickness of the substrate 100, see FIG. 6 above, [0034]).
Regarding claim 7, JP’699 discloses a semiconductor laser element (FIG. 6), comprising: 
a substrate (100, FIG. 6, [0030]); and 
a laser array portion that includes a plurality of light emitting portions (11, FIG. 3B, where FIG. 3B is a cross sectional view of FIG. 6, [0032]) arranged side by side (11 are positioned side-by-side, FIG. 6), and is stacked above the substrate (11 are disposed on the substrate 100, FIG. 6), wherein 
a stacked body of the substrate (comprising layers 101-104, FIG. 6, [0030]) and the laser array portion includes a pair of resonator end faces (Front and Rear Facets, see FIG. 6 above) on opposite faces, and 
a groove portion (an upper deep groove 211, see FIG. 6 below, [0035]) is provided that reaches a middle of the substrate from a lower surface of the substrate (211 reaches 2/3 of a thickness of the substrate 100, see FIG. 6 above, [0034]) on at least one of the pair of resonator end faces between two adjacent light emitting portions among the plurality of light emitting portions (211 are formed on both Front and Rear Facets between two adjacent light emitting portions 11, see FIG. 6 above).
Regarding claim 8, JP’699 discloses the laser array portion includes a dividing groove (Upper Shallow Groove Portion, see FIG. 6 above, as seen in 200 in FIG. 2B, [0032]) that is continuous between the pair of resonator end faces between the two adjacent light emitting portions among the plurality of light emitting portions (200 are continuous between two adjacent light emitting portions 11, see FIG. 6 above), and the groove portion is provided on a bottom surface of the dividing groove (211 is provided on a bottom of 200, see FIG. 6 above).
Regarding claim 11, JP’699 discloses a depth of a portion of the substrate of the groove portion is 2.0 μm or more (a thickness of the substrate is usually 100 microns or more, [0017], and 211 reaches 2/3 of the thickness of the substrate 100 which is more than 2 microns, [0034]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP’699 in view of YOKOYAMA et al. (US PG Pub 2009/0086782 A1).
Regarding claims 4, 6, and 9, JP’699 has disclosed the semiconductor laser element outlined in the rejection to claims 1 and 7 above and further discloses the laser array portion includes a first semiconductor layer of a first conductivity type (N-clad 101, FIG. 6, [0030]), an active layer (102, FIG. 6, [0030]), and a second semiconductor layer of a second conductivity type (P-clad 103, FIG. 6, [0030]) in stated order from the substrate side. 
JP’699 does not disclose the second semiconductor layer includes a plurality of ridge stripe portions that serve as current paths, support portions that are disposed on both sides of the ridge stripe portions and do not serve as current paths, and separation grooves that separate the ridge stripe portions and the support portions, and the dividing groove is provided in the support portions. 
YOKOYAMA discloses a similar semiconductor laser element (FIG. 1) comprising a laser array (10/20, FIG. 1, [0050]) including a first semiconductor layer of a first conductivity type (n-type lower cladding layer 3, FIG. 1, [0051]), an active layer (4, FIG. 1, [0051]), and a second semiconductor layer (p-type upper cladding layer 5, FIG. 1, [0051]) of a second conductivity type in stated order from the substrate side, the second semiconductor layer includes a plurality of ridge stripe portions (see FIG. 1 below) that serve as current paths (an opening 27 is formed in a current block layer 22 in each of the ridge strip portions so to form current paths, FIG. 9A, [0069]), support 

    PNG
    media_image2.png
    734
    795
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser array portion of 
Regarding claim 10, JP’699 discloses the groove portion reaches a middle of the substrate from an upper surface of the laser array portion (211 reaches 2/3 of a thickness of the substrate 100, see FIG. 6 above, [0034]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP2014-138096 in FIG. 2 discloses a laser array having a dividing groove and a groove portion provided on a bottom surface of the dividing groove.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828